Mr. Justice Miller,
after stating the facts, delivered the opinion of the court.
To the error assigned by the defendants it is sufficient to say that, having been served with the writ, and appeared by counsel, and having thereafter suffered a voluntary default, that default was a confession of indebtedness on account of the breach of the bond assigned; namely, the failure of Holman, their principal, to pay over the moneys in his hands when thereunto required, and of such demand as imposed upon his sureties the obligation to pay. There remained only the question of the amount.due from him on account of moneys in his hands, and of this the auditor’s statement of account was evidence which was uncontradicted. There is, therefore, no error of which they can complain.
The United States, however, asserted a right to interest on the amount found due by the auditor from the date at which Holman ceased to be paymaster, namely, Nov. 30, 1865.
Without attempting to decide any other case but this, we are of opinion that the breach of the bond on which the defendants were sued did not occur until Holman, his legal representatives, or his sureties, were required to refund moneys in his hands; that is, until some notice was given that a definite sum in his hands had -by the proper accounting officer been found to be due to the United States. Of course, until there was a breach of the condition of the bond, which rendered him. or his sureties liable, there could be no right to interest on account of such breach.
The agreed statement shows that' no such statement was made or rendered to Holman in his lifetime, or any demand to refund. Nor does it appear that any such statement was rendered to his executors, or a demand made of them or of the sureties, except by the service of the writ.
We are, therefore, of opinion that the'earliest moment at which any one became liable on account of the breach of the *124condition of the bond now sued on was the' service of the writ on the defendants, and that such service was a sufficient demand. The court properly allowed interest on that basis.

Judgment affirmed.